Citation Nr: 1746652	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to an initial rating greater than 10 percent for bilateral sacroiliitis.

4.  Entitlement to an initial rating greater than 10 percent for ventricular arrhythmia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 2005 to June 2009 and from April 2011 to December 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for pseudofolliculitis barbae and an increased rating for bilateral sacroiliitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  PTSD was the result of the Veteran's active service.

2.  The Veteran's ventricular arrhythmia has not been treated with continuous medication; does not result in dyspnea, fatigue, and/or dizziness at a workload of less than 7 METs; and there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.
  

CONCLUSIONS OF LAW

1.  PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2.  The criteria for an increased rating greater than 10 percent for ventricular arrhythmia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code (DC) 7011 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

In this case, VA has previously conceded that the Veteran's indicated stressors showed fear for his life while serving in Afghanistan.  The Veteran, however, had failed to appear for his scheduled VA examination.

In an August 2017 PTSD Disability Benefits Questionnaire, a psychologist with whom VA had contracted diagnosed the Veteran with PTSD and concluded that his depression, anxiety, and insomnia were symptoms of the PTSD and resulted from the same etiology.  The report discussed multiple stressors related to the Veteran's fear of hostile military or terrorist activity.

As the Veteran has a diagnosis of PTSD made by a psychologist with whom VA contracted that was based on multiple stressors related to the Veteran's fear of hostile military or terrorist activity, entitlement to service connection for PTSD is warranted.  The Board finds that the foregoing represents a complete grant with respect to the Veteran's acquired psychiatric disorder service connection claim, based on the above findings.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The Veteran's service-connected heart disability is rated as 10 percent disabling under DC 7011 for ventricular arrhythmias (sustained).  38 C.F.R. § 4.104, DC 7011 (2016).  The Veteran contends that the current disability rating does not accurately reflect the severity of his symptoms. 

Under DC 7077, ventricular arrhythmias resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  The next higher rating of 30 percent is awarded for ventricular arrhythmias resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Ventricular arrhythmias resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Ventricular arrhythmias resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7011.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In addition, when evaluating disabilities of the cardiovascular system under DCs 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

The Veteran was afforded a VA examination for the heart in October 2012.  The diagnosis was ventricular arrhythmia, specifically recurrent palpitations via atrial and ventricular arrhythmia status post ablation surgery.  The Veteran reported weekly symptoms, lasting 30 to 45 seconds.  The symptoms were relieved by rest.  The condition had improved after ablation surgery in 2011, but he continued to experience symptoms during and after running, which was relieved by rest.  He also experienced dizziness and fatigue, but the disability did not require continuous medication to control the condition.  The examiner noted supraventricular tachycardia and other arrhythmia that was intermittent, had occurred more than 4 times in the past 12 months and had been documented by EKG and Holter monitor.  At the time of the examination, EKG, chest x-rays, and echocardiogram all were normal.  There was no other heart disability found.  Based on the interview with the Veteran, the examiner estimated a METs level of more than 7 to 10 METs, at which time the Veteran would experience fatigue and dizziness.  The METs level limitation was due entirely to the Veteran's heart disability.  In addition, the examiner noted that there was no evidence of malaise.

The VA treatment records do not include ongoing treatment or medication for the Veteran's heart problems. 

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated ventricular arrhythmia symptomatology does not warrant an evaluation greater than the currently assigned 10 percent rating under DC 7011.  The October 2012 VA examination report estimated the Veteran's METs at more than 7 and there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  As such, a higher rating under DC 7011 is not warranted.

The Board has considered the applicability of a separate or higher rating under the other DCs applicable during this time period, but finds that the Veteran's symptoms and diagnoses are most appropriately rated and fully contemplated under DC 7011.  Several of the DCs pertaining to disabilities of the cardiovascular system utilize essentially the same criteria as DC 7011 and would not provide a higher disability rating for the Veteran.  In addition, there is no evidence that the Veteran has hyperthyroid heart disease or has undergone heart surgery during any applicable period that would provide him with a higher disability rating under another DC.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that rating by analogy is not permitted when, as in this case, there is a DC that is specifically labeled with the name of a particular condition.  See Copeland v. McDonald, 27 Vet. App. 333 (2015). 

In summary, the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's heart disability.  As the Veteran's symptoms do not meet the criteria for a higher rating at any point during the appellate time period, staged ratings are not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial rating greater than 10 percent for ventricular arrhythmia is denied.


REMAND

Pseudofolliculitis Barbae

The Veteran contends that his current pseudofolliculitis barbae had its onset during service.

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of pseudofolliculitis barbae during service.

The Veteran was afforded a VA skin examination in October 2012.  The examiner indicated that the claims file was unavailable for review and diagnosed pseudofolliculitis barbae.  The Veteran reported onset of symptoms in June 2006 and had remained the same to the present.  On examination, the condition affected less than 5 percent of the Veteran's exposed body.  No opinion as to etiology was provided.

The Board finds that a supplemental opinion as to the etiology of the Veteran's pseudofolliculitis barbae is necessary, given that the foregoing examination report did not include an opinion as to etiology.

Sacroiliitis

Since the last VA examination for the Veteran's service-connected low back disability in October 2012, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The VA examination report failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing. As such, the Board concludes that another attempt to afford the Veteran a VA examination for the low back is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the October 2012 VA skin examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the examiner / reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer / examiner. 

The reviewer / examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed pseudofolliculitis barbae was incurred in or is otherwise related to the Veteran's service. 

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected low back disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

3.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


